11/09/2022


           IN THE SUPREME COURT OF THE STATE OF MONTAIFki                             Case Number: PR 07-0303


                                       PR 07-0303                             NOV 0 9 2022
                                                                             , owen < roe    Joci
                                                                         G. . < of    'rec.. Court
                                                                             State or Mor a na
 IN RE PETITION FOR TEMPORARY ADMISSION
 TO THE BAR OF THE STATE OF MONTANA OF                                ORDER
 ANNA K. SCHNEIDER




        Anna K. Schneider has petitioned for temporary admission to the practice of law in
Montana.     Schneider recently accepted employment with the Office of Consumer
Protection for the Montana Attorney General's Office and has applied for admission on
motion. Schneider requests temporary admission to practice until she can complete the
process of admission on motion. The petition is supported by a Declaration filed by Derek
Oestreicher, Chief Legal Counsel for the Attorney General's Office.
        We have routinely denied temporary admission to applicants pursuing admission on
motion, including applicants who intend to work in public service positions. See Petition
of Gosch, 07-0303, March 7, 2016; Petition ofNemeth, 07-0303, January 16, 2018; Petition
of Weir, 07-0303, August 20, 2019; In re Petition of Kathleen L. Smithgall, 06-0422,
May 25, 2021. In Gosch, we explained that the Court has made substantial revisions to the
rules of admission in recent years to open and streamline the process of entering the
practice of law in Montana by admission on motion or by transfer of a Uniform Bar
Examination (UBE) score.       Those rules are now in effect and applicants are being
processed routinely. The Court's intention was that the implementation of these rule
revisions would eliminate the necessity for consideration of many of the ad hoc petitions
for temporary admission or for waiver of admission requirements that were received in the
past.
        Granting temporary admission as a matter of course to lawyers intending to seek
admission upon motion or by UBE transfer would burden the Court and Clerk of Court
with duplicative consideration and processing of each applicant. Further, no system exists
to formally monitor those who are admitted temporarily to ensure they are advancing their
intention to be admitted on motion or have remained in the employment for which they
sought admission. Because rules now exist for the more expeditious admission of qualified
candidates to the practice of law in Montana, we have declined to pursue a practice of
granting temporary admission to applicants who intend to seek admission thereunder. As
we stated in Petition of Gosch, "Temporary admission until sitting for the bar exam may
be appropriate in circumstances where a candidate does not qualify for admission on
motion or for transfer of a UBE score."
      We granted an exception to this consistent practice for the petition of David M.S.
Dewhirst in January 2021, on the grounds that the Department of Justice had a new
administration following the November 2020 election, that the new Attorney General had
"numerous legal matters. . . . that require[d] immediate attention," and that Dewhirst's
application for admission on motion would take only "weeks" to complete. Order, In The
Matter of David M.S. Dewhirst, PR 06-0422, January 8, 2021, p. 1. We conclude those
urgent grounds warranting departure from our usual practice are not established here.
Therefore,
      IT IS HEREBY ORDERED that the petition for temporary admission to the practice
of law is DENIED.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.      L.r,_,
      DATED this              day of November, 2022.



                                                             Chief Justice

                                                                     /,
                                                                             e .....„.




                                             2
    ,4-J-A:
    ,)_i ,4
            -
          AIL
       Justices




3